                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

ANDREW JAMES
JANELL JAMES                                                                         PLAINTIFFS

VS.                                               CIVIL ACTION NO.: 4:18-CV-5-MPM-JMV

CITY OF GREENVILLE, ET AL.                                                         DEFENDANTS

                                             REPORT

       This matter is before the court for a report following a properly noticed final pretrial

conference where no one appeared or made any submissions on behalf of the plaintiffs.

                                         Relevant History

       The complaint in this case was filed on January 9, 2018 by then-local counsel, Herbert Lee,

now deceased. Service was not made within the requisite ninety-day period, nor was an extension

sought. Accordingly, the undersigned entered a show cause order on April 19, 2018. Doc. #3. In

response, counsel for the plaintiffs asserted that he had been on leave from January 10, 2018 until

April 24, 2018 for a personal illness. He requested that he be given until May 9, 2018 to accomplish

service on defendants. The request was granted.

       On February 21, 2019, plaintiffs’ counsel requested that the trial and all deadlines in this

matter be continued due to further serious personal illness. Doc. #43. In light of counsel’s illness,

the motion was granted, and the trial date and deadlines were continued and ultimately reset. Doc.

#45.

       On February 26, 2019, upon the motion of Mr. Lee, Alabama attorney Roderick Graham

was admitted as counsel pro hac vice on behalf of the plaintiffs.

       On April 4, 2019, Mr. Graham filed a motion styled “Motion to Designate Expert

Witnesses” which purported to, itself, designate two retained expert witnesses in the field of

                                                  1
accident reconstruction. Doc. #50. However, the date for designating experts had expired and the

purported designation did not include the requisite report signed by the experts or even a summary

of their proposed testimony. No good cause was offered or shown for these failures, and on April

17, 2019, the motion was denied by text order. Mr. Graham was expressly cautioned therein to

know the rules applicable to cases in which he is appearing.

       On May 30, 2019, Mr. Graham filed a second motion for extension of deadlines, including

the plaintiffs’ expert designation deadline, this time offering grounds for doing so—namely, the

continued serious health problems of his co-counsel, Mr. Lee. Doc. #53. The court granted the

motion and extended the deadlines. The case continued thereafter with Mr. Graham signing routine

discovery notices and written discovery. On October 28, 2019, the court having learned that Mr.

Graham’s local counsel, Mr. Lee, had died in August, 2019, required Mr. Graham to associate

local counsel or have his pro hac status revoked for practicing without local counsel. Doc. #80.

Though Mr. Lee was, by then, deceased, Mr. Graham continued to file certificates of service

bearing his signature. See Doc. #76-77. Mr. Graham was directed to refrain from filing documents

under the deceased attorney’s purported signature.

       On November 1, 2019, Mississippi attorney, Trent Walker, entered an appearance for

plaintiffs. Doc. #81. Save a motion for extension filed December 3, 2019 and a deficient amended

motion to appear pro hac vice, filed January 6, 2020 by Mr. Walker, Mr. Walker has made no

filings, and has attended no other proceedings with regard to this case. Doc. #91, 99.

       As noted above, on January 6, 2020, Mr. Graham, by and through Mr. Walker, filed an

amended motion to appear pro hac vice [99], which was denied on January 7, 2020 due to, among

other things, Mr. Graham’s representation that he had neither read, nor was he familiar with, the




                                                 2
Northern District of Mississippi’s Local Uniform Civil Rules and the Mississippi Rules of

Professional Conduct.

        On February 18, 2020, the court held a final pretrial conference, which required the

attendance of counsel and the parties. Doc. #103. However, neither Mr. Walker nor his clients

appeared or sought permission to be excused. Further, Mr. Walker did not submit any text for the

plaintiffs’ portion of the final pretrial order. The court attempted to reach Mr. Walker but got no

answer. Mr. Graham, who as of that date had been denied pro hac status, was also contacted1

though he had no information regarding Mr. Walker nor the plaintiffs.

        On February 21, 2020, defendants filed a motion to dismiss for failure to prosecute. Doc.

#104. Mr. Graham, still not properly admitted, nevertheless filed a response to the motion

purportedly signed by Herbert Lee, who, as noted above, has long since been deceased [107].

        Submitted, this the 3rd day of March, 2020.

                                                     /s/ Jane M. Virden
                                                     U.S. MAGISTRATE JUDGE




1
 Mr. Graham is not, presently, proper counsel of record. Nevertheless, he did advise on that call he too has a recent
health issue as a result of a serious car accident See Doc. #107.

                                                         3
